DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the word “means” is used throughout the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  in line 2 of Claim 2, the term “the reception member” should read –the reception members--, since previously multiple reception members were recited in Claim 1, from which this claim depends therefrom, and in line 2 of Claim 8, the term “a vehicle” should read –the vehicle--, as the vehicle was previously recited in Claim 7, from which this claim depends therefrom.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British Patent No. GB 2533476 to Mennie.
Regarding Claim 1, Mennie discloses a braking device (see Figures 1, 3a, 3b, 5, and 6A-6D) for a vehicle having all the features of the instant invention including:  a braking member 14, a friction means 30,102 that can come into contact with the braking member 14, an air supply line 36 secured to the friction means 30, 102 and opening out opposite the braking member 14 (see page 26 lines 9-12), and generally plate-shaped reception members 110 surrounding the friction means 102 arranged to capture residues of friction between the friction means 102 and the braking member 14 (see Figure 6A and page 35 line 36 – page 36 line 11).
Regarding Claim 2, Mennie further disclose that the line 36 is directed so that air flow leaving the line carries away the residues captured by the reception members 110 (see page 37 line 10 – page 38 line 12).
Regarding Claim 4, Mennie further discloses a turbine and a motor 76 coupled to the turbine (see Figure 5), located downstream from the braking member 14 relative to a flow direction of the air supplied by the line 36 (see Figure 5, page 35 line 5- line 28, and page 37 line 10 – page 38 line 12).
Regarding Claim 5, Mennie further discloses a filter 78 located downstream from the braking member 14 relative to a flow direction of the air supplied by the line (see Figure 5 and page 35 lines 5-28).
Regarding Claim 6, Mennie further discloses that the device is arranged so that at least some of the air leaving the line 36 is reintroduced into the line (see page 37 line 10 – page 38 line 12).
Regarding Claim 7, see Claim 1 above.
Regarding Claim 8, Mennie further discloses that the air flow is directed within a predetermined delay after braking of the vehicle has taken place (see page 39 line 32 – page 40 line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Patent No. GB 2533476 to Mennie in view of PG Publication No. 2014/0262633 to Kunzler et al.
Regarding Claim 3, Mennie discloses most all the features of the instant invention as applied above, except for at least one cyclone located downstream from the braking member relative to a flow direction of the air supplied by the line.
Kunzler et al are relied upon merely for their teachings of a braking device having at least one cyclone located downstream from a braking member relative to a flow direction of air supplied by a line (see Figures 9A and 9B and paragraphs 0032 and 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the braking device of Mennie with a cyclone as taught by Kunzler et al as an alternate means of regulating air flow within the braking system providing a better suction force to increase the amount of brake dust being removed from the system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,162,053 to Kowalski, Jr., PG Publication No. 2002/0166311 to Maricq et al., U.S. Patent No. 9,885,396 to Kunzler et al., Korean Patent No. KR 20200037013 to Cho et al., and French Patent No. FR 3093779 to Arnault et al all disclose braking devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	12/05/22